Citation Nr: 0915158	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  05-06 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for the service-connected lumbar spine disability, to 
include an evaluation in excess of 50 percent beginning May 
22, 2008.

2.  Entitlement to service connection for a bilateral knee 
disorder, claimed as secondary to the service-connected 
lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant was a member of the Air National Guard from 
1973 until 2002; he served on active duty from March 1973 to 
October 1973, and from October 2001 to July 2002.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from rating decisions issued by the Montgomery, Alabama 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In its July 2004 rating decision, the RO granted service 
connection for a lumbar spine disorder and assigned a 20 
percent evaluation for that disability.  The appellant 
appealed the initial rating that was assigned to the lumbar 
spine disability after service connection was granted.  As 
such, the guidance of Fenderson v. West, 12 Vet. App. 119 
(1999) is for application.  Consequently, the evidence to be 
considered includes that for the entire time period in 
question, from the original grant of service connection to 
the present for the lumbar spine disability increased rating 
claim.

In December 2008, the RO increased the initial rating for the 
appellant's lumbar spine disability from 20 percent to 50 
percent, effective in May 2008.  However, it is presumed that 
he is seeking the maximum benefit allowed by law and 
regulation, and "it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, the issues on appeal are as listed on the title 
page.

The Board notes that the regulations used to evaluate 
diseases and injuries of the spine have changed twice since 
the appellant was separated from service in July 2002.  These 
changes became effective on September 23, 2002, and on 
September 26, 2003.  See 38 C.F.R. § 4.71a (Diagnostic Codes 
5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 5294, 
5295) (2002); 67 Fed. Reg. 54345 (Aug. 22, 2002) (codified at 
38 C.F.R. § 4.71a (Diagnostic Code 5293) (2003); 68 Fed. Reg. 
51454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a 
(Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 
5242, 5243 (2004))).

In his July 2006 Notice of Disagreement (NOD), the appellant 
requested a personal hearing at the RO.  That hearing was 
originally scheduled for February 11, 2008; the hearing was 
subsequently rescheduled for May 7, 2008.  On the hearing 
date, the appellant cancelled his request for a personal 
hearing via a written statement; an informal conference was 
held instead.  Accordingly, the appellant's RO hearing 
request has effectively been withdrawn.

In a September 2005 rating action, the RO, in part, denied 
the appellant's claim of entitlement to service connection 
for a sleep disorder; the appellant thereafter submitted a 
Notice of Disagreement (NOD) as to that issue in July 2006.  
In September 2007, the appellant submitted a claim for 
service connection for a bilateral foot disorder.  The 
appellant subsequently withdrew that claim in a written 
statement he submitted to the RO in May 2008.  The appellant 
also withdrew his sleep disorder claim in that written 
statement.  Therefore, the issues on appeal are as listed on 
the title page.

Finally, the Board notes that the appellant raised the issue 
of entitlement to a total rating based on individual 
unemployability (TDIU) due to his service-connected 
disabilities in his VA Form 9 submitted in March 2008.  The 
TDIU issue is REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  Since July 9, 2002, the appellant has had a diagnosis of 
lumbosacral radiculopathy; he has exhibited limitation of 
motion of the lumbar spine with paravertebral lumbar muscle 
spasms, the need for lumbar episteroidal blocks and urinary 
incontinence residual to the spinal surgery, as well as 
chronic pain and neuralgia with lumbar spine tenderness 
diagnosed as degenerative osteoarthritis of the lumbar spine 
and degenerative disc disease of the lumbar spine with 
sciatica.

2.  The level of disability produced by the appellant's 
lumbar spine disability is consistent with pronounced 
intervertebral disc syndrome.

3.  The appellant has not demonstrated more than mild 
neurologic impairment in the right or left leg due to the 
lumbar spine disability.

4.  The appellant has never had complete bony fixation of the 
spine at an unfavorable angle and he has never had 
unfavorable ankylosis of the entire thoracolumbar spine.

5.  The appellant has urinary incontinence as a residual of 
the February 2002 lumbar spine surgery.

6.  The urinary incontinence associated with the appellant's 
lumbar spine disability is manifested by a daytime voiding 
interval of between two to three hours and three voidings per 
night.

7.  There is clinical evidence of right knee arthritis and 
left knee arthritis.

8.  The service-connected lumbar spine disability did not 
cause or worsen any right or left knee disorder and no knee 
disorder is otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 60 percent, but 
not more, for the appellant's lumbar spine disability have 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5235-
5243 (2008); 38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5292, 
5293, 5295 (2001).

2.  The criteria for the establishment of service connection 
for any right or left knee disorder, on theories of 
entitlement including direct, presumptive, secondary and 
aggravation, are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The appellant's lumbar spine claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Turning to the remaining claim, the appellant was notified of 
the information necessary to substantiate his bilateral knee 
service connection claim by correspondence dated in March 
2005 (prior to the initial AOJ decision in this matter).  
This document informed the appellant of VA's duty to assist 
and what kinds of evidence the RO would help obtain.  In that 
letter, the RO informed the appellant about what was needed 
to establish entitlement to service connection.  The letter 
informed the appellant of what evidence was required to 
substantiate a secondary service connection claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was asked to submit evidence and/or 
information relating to his knee conditions to the AOJ.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed as to 
his right and left knee secondary service connection claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

Although the RO did not advise the appellant of such 
information concerning ratings and effective dates, because 
the bilateral knee service connection claim is being denied, 
the questions of an appropriately assigned evaluation and the 
effective date for a grant of service connection are not 
relevant.  Proceeding with this case in its current 
procedural posture would not therefore inure to the 
appellant's prejudice. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA outpatient medical records have been 
associated with the claims file, as have private medical 
treatment records.  The appellant was afforded VA medical 
examinations and he was scheduled for a personal hearing at 
the RO which he cancelled.  The appellant was informed about 
the kind of evidence that was required and the kinds of 
assistance that VA would provide and he was supplied with the 
text of 38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available relevant treatment 
records that he wanted the RO to obtain for him that were not 
obtained.  The appellant was given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the pertinent statute and regulations.

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

A.  Lumbar spine increased initial evaluation claim

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  

In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
appellant, as well as the entire history of the appellant's 
disability in reaching its decision, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  While the veteran's entire history 
is reviewed when assigning a disability evaluation, 38 C.F.R. 
§ 4.1, where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

A decision of the Court has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

Review of the appellant's service medical record reveals that 
the appellant sought treatment for low back and right leg 
pain in February 2002.  Conservative measures including the 
use of muscle relaxants, pain medications and steroids had 
failed to relieve his complaints.  A lumbar MRI scan revealed 
a herniated disc on the right at the L5-S1 level.  Physical 
examination revealed the presence of weakness in the right 
lower extremity.  Straight leg raising was positive on the 
right.  Cross-leg raising was positive on the left.  The 
appellant underwent a modified microdiskectomy at L5-S1 on 
the right in February 2002.  In April 2002, the appellant 
demonstrated 20 degrees of right and left side bending, as 
well as 25 degrees of right and left rotation.

Review of the appellant's post-service medical records 
reveals that he sought treatment for bilateral lower 
extremity pain of three months' duration in May 2003.  MRI 
testing revealed a recurrent right disc protrusion at L5-
S1that likely resulted in impingement of the S1 nerve root.  
Also at that level, there was right laminectomy scar tissue, 
as well as mild degenerative changes.  Left sciatica was 
diagnosed.  The treatment records from a private neurosurgeon 
reveal that the appellant exhibited limitation of motion of 
the lumbar spine in multiple planes, as well as pain on 
motion.

The appellant underwent a VA neurological examination in 
April 2004; the examiner reviewed the claims file.  The 
appellant complained of bilateral radiation of his back pain 
with numbness and tingling.  The examiner noted use of muscle 
relaxants and pain medication.  On physical examination, 
there was a slight decrease in the leg strength of each leg, 
the right worse than the left.  Straight leg raises were 
positive bilaterally.  The examiner rendered a diagnosis of 
low back pain with lumbar radiculopathy.  The examiner also 
noted that the appellant had weakness in the proximal muscles 
in each leg.  

The appellant underwent a VA orthopedic examination that same 
month.  On physical examination, the examiner fund muscle 
tenderness along the lumbosacral spine.  The appellant 
exhibited 40 degrees of forward flexion; zero degrees of 
extension; 40 degrees of right lateral flexion; and 20 
degrees of left lateral flexion.  The examiner indicated that 
there was possibly some decreased touch sensation on the 
right lateral portion of the appellant's foot, as well as 
decreased reflexes of the right ankle.  The examiner rendered 
a diagnosis of degenerative disc disease, status post 
surgery.  The examiner also concluded that the disc disease 
was "severe."

The appellant subsequently underwent a VA spine examination 
in July 2007; the appellant complained of increased low back 
pain and decreased mobility.  The examiner noted a history of 
urinary incontinence, numbness, paresthesias and leg or foot 
weakness.  The pain was described as radiating into each 
lower extremity.  Muscle tone was normal and there was no 
muscle atrophy.  There was no ankylosis of the thoracolumbar 
spine.  Range of motion testing was not accomplished.  
Radiographic examination revealed degenerative joint disease 
and degenerative disc disease.

Review of the appellant's VA outpatient treatment records 
reveals that, in July 2006, the appellant was seen in the 
Primary Care Clinic.  The computerized problem list included 
chronic low back pain, status post partial right L5 
laminectomy in February 2002 with residual urinary 
incontinence and right leg weakness.  This urinary 
incontinence was again noted in a January 2007 treatment 
note.

More recently, the appellant underwent a VA medical 
examination in May 2008; the examiner reviewed the claims 
file.  The appellant complained of daily, constant severe low 
back pain that radiated into his legs.  A history of urinary 
incontinence was noted.  The examiner indicated that the 
appellant had muscle spasms, localized tenderness and 
guarding that were severe enough to be responsible for an 
abnormal gait or abnormal spinal curve.  There was some 
ankylosis in part of the thoracolumbar spine.  There were no 
indications of unfavorable ankylosis.  The appellant 
exhibited 10 degrees of flexion; 10 degrees of extension; 
zero degrees of right and left lateral flexion; and zero 
degrees of right and left rotation.  The motion was 
accompanied by pain.  MRI testing was conducted in 
conjunction with the examination; the results showed the 
presence of mild lumbar spine degenerative changes and disc 
bulging with canal narrowing.  There was mild bilateral 
recess impingement with displacement of the S1 nerve roots.  
The back pain was described as providing a mild to moderate 
impediment to the appellant's daily activities.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable.  In 
this regard, except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
appellant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, at 262 
(1994).

In February 2002, when the appellant submitted his lumbar 
spine increased rating claim, a 20 percent evaluation was 
warranted for moderate limitation of motion of the lumbar 
spine under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001).  
Under Diagnostic Code 5295, a 20 percent evaluation was 
warranted for a lumbosacral strain when there was muscle 
spasm on extreme forward bending, unilateral loss of lateral 
spine motion in a standing position.  A 20 percent evaluation 
was warranted for moderate intervertebral disc syndrome with 
recurring attacks.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2001).  

A 40 percent evaluation was warranted for severe limitation 
of motion of the lumbar spine under Diagnostic Code 5292.  A 
40 percent evaluation was warranted for a severe lumbosacral 
strain with listing of the whole spine, marked limitation of 
forward bending in a standing position, positive 
Goldthwaite's sign, marked limitation of flexion in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of a joint space, or 
some of the above with abnormal mobility on forced motion 
under Diagnostic Code 5295 (2001).

A 40 percent evaluation was warranted for favorable ankylosis 
of the lumbar spine and a 50 percent evaluation was warranted 
for unfavorable ankylosis of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (2001).

A 40 percent evaluation was warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.  A 60 percent rating was warranted when a low back 
disorder produces or more nearly approximates pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.7, 
Diagnostic Code 5293 (2001).

Another factor to consider is the degree of pain experienced 
by the Veteran.  With increasing levels of pain, 
concomitantly increasing degrees of muscle spasm, weakness, 
atrophy, inability to function, and the like, are expected.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  The appellant has 
consistently described to physicians his subjective 
complaints of chronic pain, spasms and pain on use.  
Objective medical evidence shows findings of decreased range 
of motion, as well as some tenderness, some spasms and mild 
sciatic nerve irritation.  In addition, the appellant has 
bladder incontinence as a residual of the lumbar spine 
surgery.  The incontinence and the sciatic nerve irritation 
are neurological findings appropriate to the site of the 
service-connected diseased disc.

These findings of record more closely approximate the 
clinical findings for a 60 percent evaluation under 
Diagnostic Code 5293 than any of the lower evaluations under 
that same code, including the 40 percent evaluation.  Thus, 
the weight of such evidence is in approximate balance and the 
claim will be granted on this basis.  38 U.S.C.A § 5107(b) 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Brown v. Brown, 5 Vet. App. 413, 421 (1993) (Observing that 
under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail 
upon the issue).  Therefore, with benefit of the doubt going 
to the Veteran, a 60 percent evaluation is assigned for the 
lumbar spine disability.  This is the maximum evaluation 
available under Diagnostic Code 5293.

An evaluation of 100 percent is available under Diagnostic 
Code 5286.  At no time however, has the appellant exhibited 
the required manifestation of complete bony fixation 
(ankylosis) of the lumbar spine at an unfavorable angle.  
Therefore, Diagnostic Code 5286 is not for application.

The regulations used to evaluate diseases and injuries of the 
spine have changed twice since the appellant was separated 
from service in July 2002.  These changes became effective on 
September 23, 2002, and on September 26, 2003.  See 38 C.F.R. 
§ 4.71a (Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5290, 
5291, 5292, 5293, 5294, 5295) (2002); 67 Fed. Reg. 54345 
(Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a (Diagnostic 
Code 5293) (2003); 68 Fed. Reg. 51454-58 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243 (2005))).

Effective from September 23, 2002, the criteria for rating 
intervertebral disc syndrome were changed.  67 Fed. Reg. 
54345-554349 (Aug. 22, 2002).  Disc syndrome, under these 
criteria, is to be evaluated on the basis of incapacitating 
episodes over the previous 12 months or by combining separate 
ratings of its chronic orthopedic and neurologic 
manifestations, whichever method results in the higher 
rating.  Id.  Incapacitating episodes having a total duration 
of at least six weeks during the past 12 months warrant a 60 
percent rating.  Id.  This is the highest rating available 
under this code.  Incapacitating episodes are those of acute 
signs and symptoms that require bed rest prescribed by a 
physician and treatment by a physician.  Id.  "Chronic" 
orthopedic and neurologic manifestations means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  Id.  

The enumerated criteria for back disabilities set forth in 
VA's Schedule were again changed, effective September 26, 
2003.  68 Fed. Reg. 51,454 (August 27, 2003).  This change 
revised the spine criteria to "ensure that it uses current 
medical terminology and unambiguous criteria, and [to ensure] 
that it reflects medical advances that have occurred since 
the last review."  It addition to renumbering the Diagnostic 
Codes, it also provides a new "General Rating Formula for 
Diseases and Injuries of the Spine," under which it is 
contemplated that all spine disabilities will be evaluated.  
(Intervertebral disc syndrome will be rated under the general 
rating formula for the spine or under a formula for disc 
syndrome based on incapacitating episodes.)  Id.

Effective September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were re-designated as 
Diagnostic Codes 5235 to 5243 (for, respectively, vertebral 
fracture or dislocation; sacroiliac injury and weakness; 
lumbosacral or cervical strain; spinal stenosis; 
spondylolisthesis or segmental instability; ankylosing 
spondylitis; spinal fusion; degenerative arthritis of the 
spine; and intervertebral disc syndrome).  Effective 
September 26, 2003, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 40 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  A 
20 percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or when the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees, 
or when there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  (The 
combined range of motion refers to the sum of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined motion for the 
thoracolumbar spine is 240 degrees.)  68 Fed. Reg. 51454, 
51456-58 (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243).

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately.  68 Fed. Reg. 51454, 51456 (codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1)).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  68 
Fed. Reg. 51454, 51456 (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2)).

Examining the evidence summarized above, and giving due 
consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59, as well as due consideration to the 
provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, the Board 
finds that an evaluation in excess of 60 percent is not 
warranted.  In order for an evaluation in excess of 60 
percent to be awarded, the appellant would have to 
demonstrate unfavorable ankylosis of the entire spine.  This 
is so under the old or new rating criteria.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5286 (2002); 38 C.F.R. § 4.71a 
(2004).  No unfavorable ankylosis of the lumbar spine has 
been clinically demonstrated in any of the medical evidence 
of record.  

Additionally, the criteria for rating intervertebral disc 
syndrome that became effective in September 2002 allow for 
rating chronic orthopedic and neurologic manifestations 
separately.  Under Diagnostic Code 5292, a 40 percent 
evaluation is warranted for severe limitation of motion of 
the lumbar spine.  The neurological symptomatology of the 
appellant's low back disability resulted in findings of mild 
sciatic nerve irritation and sensory deficits of the right 
lower extremity, as well as mild sciatic nerve irritation and 
sensory deficits of the left lower extremity.  There are 
radiologic findings of degenerative disc disease.  

Potentially relevant diagnostic codes to rate the neurologic 
manifestations are located at 38 C.F.R. § 4.124a.  These 
codes include Diagnostic Code 8520 (for the sciatic nerve), 
Diagnostic Code 8521 (for the external popliteal nerve/common 
peroneal), Diagnostic Code 8522 (for the musculocutaneous 
nerve/superficial peroneal), Diagnostic Code 8523 (for the 
anterior tibial nerve/deep peroneal), Diagnostic Code 8524 
(for the internal popliteal nerve/tibial), and Diagnostic 
Code 8529 (for the external cutaneous nerve of the thigh).  

Under 38 C.F.R. § 4.124(a), when nerve involvement is wholly 
sensory, the rating should be for the mild, or at most 
moderate degree.  For each of the codes, mild incomplete 
paralysis warrants a 10 percent evaluation at most and 
moderate incomplete paralysis warrants a 20 percent 
evaluation at most.  The clinical evidence of record does not 
reveal moderate incomplete paralysis in the right lower 
extremity and accordingly, a 10 percent rating or less, but 
not more, is warranted for the appellant's neurological 
symptomatology in the right lower extremity.  The clinical 
evidence of record does not reveal moderate incomplete 
paralysis in the left lower extremity and accordingly, a 10 
percent rating or less, but not more, is warranted for the 
appellant's neurological symptomatology in the left lower 
extremity.

Pursuant to 38 C.F.R. § 4.71a, Note (1), the Board has also 
considered the matter of the appellant's bladder impairment.  
The clinical evidence of record demonstrates the existence of 
urinary incontinence associated with the lumbar spine 
disability as a residual of the February 2002 back surgery.  
Neurogenic bladder is rated under Diagnostic Code 7542 which 
directs that the disability be rated as voiding dysfunction.  
38 C.F.R. § 4.115b.  Voiding dysfunction may be rated 
according to three separate categories: urine leakage, 
urinary frequency, or obstructed voiding.  38 C.F.R. 
§ 4.115a.

The criteria for rating continual urine leakage, post 
surgical urinary diversion, urinary incontinence, or stress 
incontinence is as follows: a 20 percent disability rating is 
assigned for continual urine leakage, post-surgical urinary 
diversion, urinary incontinence, or stress incontinence 
requiring the wearing of absorbent materials that must 
changed less than two times a day; a 40 percent rating 
requires the wearing of absorbent materials which must be 
changed two to four times a day; and a 60 percent disability 
rating requires the use of an appliance or the wearing of 
absorbent materials which must be changed more than four 
times a day.  38 C.F.R. § 4.115a.

For urinary frequency, a 10 percent disability rating is 
warranted for a daytime voiding interval that is between two 
and three hours or when there is awakening to void two times 
per night.  A 20 percent evaluation requires a daytime 
voiding interval that is between one and two hours or 
awakening to void three to four times a night.  A 40 percent 
disability rating is warranted for a daytime voiding interval 
that is less than one hour or awakening to void five or more 
times per night.  38 C.F.R. § 4.115a.

For obstructed voiding, a noncompensable rating is assigned 
for obstructive symptomatology, with or without stricture 
disease requiring dilatation one or two times a year.  A 10 
percent evaluation is warranted for marked symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
that is manifested by any one, or combination, of the 
following: (1) Post void residuals greater than 150 cubic 
centimeters (cc); (2) Uro-flowmetry, markedly diminished peak 
flow rate (less than 10 cc per second); (3) Recurrent urinary 
tract infections secondary to obstruction; or (4) Stricture 
disease requiring periodic dilatation every 2 to 3 months.  
Urinary retention that requires intermittent or continuous 
catheterization is rated as 30 percent disabling.  38 C.F.R. 
§ 4.115a.  The medical evidence of record does not indicate 
that the appellant experiences obstructive voiding.

The appellant underwent a VA genitourinary examination in 
July 2008.  His daytime voiding interval was noted to be more 
than three hours.  As for the appellant's nocturia, this was 
noted to consist of three voidings per night.  Similar 
findings were included in the report of the July 2007 VA 
spine examination.  At that time, urinary incontinence was 
noted, with intermittent use of appliance.  The appellant's 
daytime voiding interval was two to three hours.  He had 
three nocturnal voidings per night.  Based on these findings, 
a 20 percent evaluation is warranted under the provisions for 
urinary frequency.

However, an evaluation in excess of 20 percent is not 
warranted because a daytime voiding interval of less than one 
hour has not been shown in the clinical evidence of record.  
Nor has awakening to void five or more times per night been 
shown.  In addition, the appellant has not been shown to 
require the use of an appliance or absorbent materials on 
more than an intermittent basis.  In order for an evaluation 
in excess of 20 percent to be warranted, the use of absorbent 
materials with need for changing at least two to four times 
per day must be demonstrated.  This has not been demonstrated 
in the clinical evidence of record.

The separate orthopedic and neurologic evaluations must now 
be combined as directed under 38 C.F.R. § 4.25 and 38 C.F.R. 
§ 4.26.  In this case, the Board will assume the highest 
rating of 40 percent available for orthopedic manifestations 
of a lumbar spine disability under Diagnostic Code 5292.  (A 
40 percent evaluation is also warranted for favorable 
ankylosis of the lumbar spine under Diagnostic Code 5289.)  
Applying these regulations here, the 40 percent rating for 
orthopedic manifestations of lumbar spine disability is 
initially combined with the 21 percent rating for the 
combined (bilateral) right and left sciatic neurological 
manifestations of the lumbar spine disability, resulting in a 
"raw" combined rating of 53 percent.  This 53 percent 
rating is then combined with the 20 percent rating for the 
neurogenic bladder impairment and the combination results in 
a "raw" combined rating of 62.  (The Board notes that a 
rating of 62 is also obtained when the bilateral sciatic 
nerve 21 percent is combined with the bladder 20 percent for 
a combined 37 percent which, when added to the 40 percent for 
the orthopedic manifestations, again results in 62 percent.)  
This final "raw" rating must next be converted to the 
nearest degree divisible by 10, and all raw ratings ending in 
5's must be adjusted upward.  The appellant's raw 63 percent 
rating thus becomes a final combined rating of 60 percent.  
This combined rating is equal to the 60 percent evaluation 
granted above under the previous version of Diagnostic Code 
5293.  As discussed above, there is no basis for higher 
separate evaluations in excess of those amounts.

Effective September 26, 2003, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, the following apply: a 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees, or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

A 30 percent evaluation is warranted for forward flexion of 
the cervical spine to 15 degrees or less, or favorable 
ankylosis of the entire cervical spine.  A 40 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2004). 

The evidence of record indicates that the worst limitation of 
motion in each plane demonstrated by the appellant has been 
10 degrees of lumbar flexion; 10 degrees of extension; zero 
degrees of right and left lateral flexion; and zero degrees 
of right and left rotation.  This motion was achieved with 
pain.  The appellant also demonstrated lumbar paravertebral 
muscle spasms, tenderness to palpation of the lumbosacral 
area and radicular symptoms.  

In order for a higher evaluation to be awarded for the 
orthopedic manifestations, the appellant would have had to 
have unfavorable ankylosis of the entire thoracolumbar spine.  
However, there is no medical evidence showing that the 
appellant has ever had unfavorable ankylosis of the entire 
thoracolumbar spine.  The Board has also considered the 
degree of limitation of motion that the appellant had in each 
plane, which in this case was severe.  Additionally, there 
was no suggestion in the record that his pain and the 
functional loss caused thereby equated to any disability 
greater than contemplated by the ratings discussed above.  

Consideration has been given to assigning separate ratings 
under the various diagnostic codes.  It is concluded that 
such an analysis would not afford the appellant a combined 
evaluation that is excess of 60 percent.  The pain and 
functional limitations caused by the neurologic and 
orthopedic manifestations of the lumbar spine disability are 
contemplated in the 60 percent rating that is currently 
assigned.  

Upon review of all the evidence of record and in light of the 
above rating criteria, the Board concludes that the evidence 
does not support a schedular evaluation in excess of 60 
percent for these aspects of the appellant's lumbar spine 
disability.  The clinical findings for the appellant, as 
described above, are more akin to the kind of findings 
contemplated by the criteria for the 60 percent rating, 
whether analyzed under the old or the new criteria.  
Therefore, an evaluation in excess of the assigned 60 percent 
rating would not be warranted under the rating criteria.  

In addition, based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether a staged rating is appropriate.  The Board has not 
found any variation in the appellant's symptomatology or 
clinical findings that would warrant the assignment of any 
staged ratings in this case.

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluations for the appellant's 
service-connected disability may be granted when it is 
demonstrated that the disability presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).

The Board finds no evidence that the appellant's service-
connected lumbar spine disability has presented such an 
unusual or exceptional disability picture at any time as to 
require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluations in this case are inadequate.  As discussed above, 
there are higher ratings for the appellant's lumbar spine 
disability, but the required manifestations have not been 
shown in this case.  The Board further finds that no evidence 
has been presented suggesting an exceptional disability 
picture in this case.  The appellant has not required any 
hospitalization for his service-connected lumbar spine 
disability since his separation from service, and he has not 
demonstrated marked interference with employment due to such 
disability.  

There is no objective evidence of any symptoms due to the 
service-connected lumbar spine disability, including all 
neurologic and orthopedic manifestations, that are not 
contemplated by the pertinent rating criteria.  Consequently, 
the Board concludes that referral of this case for 
consideration of the assignment of an extraschedular rating 
is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  
(When evaluating an rating claim, it is well established that 
the Board may affirm an RO's conclusion that a claim does not 
meet the criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a 
conclusion on its own.)

B.  Service connection claim

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record.  
38 C.F.R. § 3.303(a).  There must be medical evidence of a 
nexus relating an in-service event, disease or injury, and 
any current disability.  Caluza v. Brown, 7 Vet. App. 498 
(1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  Certain chronic disabilities, including 
arthritis, may be presumed to have been incurred in service 
if they become manifest to a degree of 10 percent or more 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

In addition, service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Furthermore, service connection is 
warranted for a disability that is aggravated by, proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 
(1995).  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  Id.

The appellant contends that he has bilateral knee disorders 
that are causally related to his service-connected lumbar 
spine disability.  The evidence of record indicates that the 
appellant underwent a VA joint examination in May 2008; the 
examiner reviewed the claims file.  The appellant complained 
of bilateral knee pain that he said had its onset in 2002.  
He said that his knees started to hurt after the back 
problem.  The appellant walked with an antalgic gait.  On 
physical examination, there was no crepitation, grinding or 
instability in either knee.  There was subpatellar tenderness 
in each knee.  Radiographic examination revealed the presence 
of mild degenerative changes in the patellofemoral spaces 
bilaterally.  The examiner rendered a diagnosis of 
osteoarthritis of the bilateral knees.  The examiner stated 
that this osteoarthritis is not due to the service-connected 
disc disease of the lumbar spine.  The examiner further 
stated that there were no increased disabling manifestations 
in either knee that were proximately due to the service-
connected disability.  The examiner declined to find an 
etiologic link between the osteoarthritis in the knees and 
the lumbar spine disability based on the natural history of 
osteoarthritis in general and based on the fact that the 
appellant's bilateral osteoarthritis of the knees only 
consists of minimal degenerative changes.

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
incorporate the holding in Allen v. Brown, 7 Vet. App. 439 
(1995).  The new provision states that this includes 
situations when there has been aggravation of a veteran's 
nonservice-connected condition that is proximately due to or 
the result of a service-connected disability, and not due to 
the natural progress of the nonservice-connected disease.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level.  
See 38 C.F.R. § 3.310, 71 Fed. Reg. 52744 (Sept. 7, 2006).

In this matter, the preponderance of the competent and 
probative medical evidence is against the claim of service 
connection for any right or left knee disorder.  Firstly, and 
although the appellant does not contend otherwise, his 
service medical records are devoid of any mention of a knee 
disorder or knee symptoms.  The private medical records dated 
between February 2002 and June 2002 contain no complaints or 
findings related to any right or left knee pathology.  Thus, 
a grant of service connection on a direct basis is not 
appropriate.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir 
2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) 

Secondly, there is no evidence of record to suggest that an 
arthritis condition of either knee was clinically 
demonstrated within 12 months of the appellant's separation 
from active military service in July 2002; there is no 
clinical evidence that degenerative changes of either knee 
existed until more than one year after active service.  The 
claim for benefits submitted by the appellant in June 2003 
contains no mention of any problems with his knees.  The 
reports from the VA examinations conducted in April 2004, are 
silent for any knee complaints or findings.  The first 
medical evidence documenting the existence of arthritis of 
the knees is a VA computerized active problem list showing 
osteoarthritis diagnosed in May 2005.  Thus, a grant of 
service connection on a presumptive basis is not appropriate.  
The appellant himself contends only that he has bilateral 
knee pathology that is caused by, or made worse by, his 
service-connected lumbar spine disability.

As to secondary service connection, the record indicates that 
the appellant has been in receipt of service connection for a 
lumbar spine disability since July 2002.

Review of the appellant's VA medical records, i.e., those 
involving treatment for the service-connected lumbar spine 
disorder and the non-service-connected bilateral knee pain 
and arthritis, reveals no causal linkage expressed in the 
medical evidence of record.  The same is true for the private 
medical treatment records in the claims file.  While the May 
2008 VA radiographic examination revealed the presence of 
osteoarthritis in each of the appellant's knees, there was no 
mention of any knee problem or knee pain being related to the 
back pain, the lumbar discs or the spinal arthritis.  In 
addition, the May 2008 VA medical opinion states that the 
appellant's knee osteoarthritis was not caused by, or 
aggravated by, the service-connected back disability.

Thus, the preponderance of the probative medical evidence is 
against the appellant's secondary service connection claim - 
the bulk of such evidence does not demonstrate, or 
approximate, findings supportive of linkage between the 
lumbar spine disability to any right or left knee disorder.  
There is no probative medical opinion of record that provides 
an etiologic link, whether by causation or by aggravation, 
between the appellant's current bilateral knee pathology and 
his service-connected lumbar spine disability.
 
The Board has considered the appellant's written statements, 
as well as the written statements of his representative, 
submitted in support of his argument that his current right 
and left knee pathology is etiologically related to his 
lumbar spine disability.  To the extent that such statements 
represent evidence of continuity of symptomatology, without 
more, they are not competent evidence of a diagnosis, nor do 
they establish a nexus between any acquired pathology and the 
appellant's lumbar spine disability.  See McManaway v. West, 
13 Vet. App. 60, 66 (1999).  

The language of 38 C.F.R. § 3.310 requires consideration of 
whether service-connected disability has made the claimed 
disability chronically worse, even if the service-connected 
disability did not cause the claimed disability.  However, in 
this case, there is no competent medical evidence of record 
to suggest that the appellant's lumbar spine disability has 
either caused or aggravated any right or left knee disorder.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
secondary service connection claim.  Because the 
preponderance of the evidence is against the appellant's 
claim, the benefit-of-the-doubt doctrine does not apply.  
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir.).


ORDER

A 60 percent schedular evaluation for the lumbar spine 
disability is granted, effective June 9, 2002, subject to the 
laws and regulations governing the payment of monetary 
benefits.

Service connection for a right knee disorder and for a left 
knee disorder, including as secondary to the service-
connected lumbar spine disability, is denied.




____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


